Citation Nr: 0700860	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-01 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi




THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for the service-connected post-traumatic stress disorder 
(PTSD).  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).  




ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.  He had service in the Republic of Vietnam.  
His awards and decorations included the Combat Medical Badge, 
the Bronze Star Medal for heroism in ground combat, the 
Purple Heart Medal, and the Parachutist Badge.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decisions by the RO.  

After reviewing the record, the Board finds that there is a 
potential issue of entitlement to TDIU rating.  This matter 
is addressed in the REMAND portion of this document and is 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDING OF FACT

The service-connected PTSD is shown to have been productive 
of a disability picture that more nearly approximated that of 
occupational and social impairment, with deficiencies in most 
areas and an inability to establish and maintain effective 
relationships for the period of the appeal; total 
occupational and social impairment is not shown.  



CONCLUSION OF LAW

The criteria for the assignment of an initial rating of 70 
percent for the service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 4.1, 4.2, 4.7, 4.130 including Diagnostic Code 9411 
(2006).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to assist the veteran in the development of his claim 
for an increased rating for PTSD.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  

VA will also notify the claimant of any information, and any 
medical or lay evidence, not previously provided to VA that 
is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

In a letter, dated in August 2004; the Statement of the Case 
(SOC) issued in November 2004; and in the Supplemental 
Statements of the Case (SSOC's) issued in January and 
November 2005 and June 2006, the RO informed the veteran that 
in order to establish entitlement to an increased rating for 
his service-connected PTSD, the evidence had to show that 
such disabilities had gotten worse.  

Those documents further notified the veteran of the evidence 
needed to substantiate his claim; the information and 
evidence needed from him; the evidence VA would obtain, and 
what specifically VA would do to assist him.  

Thus, in the Board's opinion, the RO has notified the veteran 
of what evidence he was responsible for obtaining and what 
evidence VA would procure. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Further, the Board notes that in December 2002, March and 
December 2003, and in February 2006, the veteran was examined 
by VA to determine the extent of his service-connected PTSD.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Indeed, in March 
2006, the veteran reported that he had no other information 
or evidence to give VA to substantiate his claim.  

Finally, noting the favorable action taken hereinbelow, the 
Board is satisfied that further discussion of whether all 
relevant evidence has been properly developed and whether 
further assistance is required to comply with the duty to 
assist is not necessary at this time.  38 U.S.C.A. § 5103A 
(West 2002).  


II.  Facts and Analysis

The veteran is seeking a rating in excess of 50 percent for 
his service-connected PTSD.  

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2006).  

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Under these criteria, a 50 percent rating is warranted for 
PTSD when there is occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships. 

A 70 percent rating is warranted for PTSD when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.  

A 100 percent disability rating is warranted for PTSD when 
there is total occupational and social impairment due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

Critical to an evaluation of the level of impairment caused 
by PTSD is the score on the veteran's Global Assessment of 
Functioning (GAF) Scale.  That scale is found in the 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th 
ed. 1994) (DSM-IV) and reflects the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health illness."  See Richard v. Brown, 9 Vet. App. 
266, 267 (1996).  

The nomenclature in DSM IV has been specifically adopted by 
VA in the evaluation of mental disorders. 38 C.F.R. § 4.125, 
4.130 (2002).  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  DSM IV at 32.  

A GAF score of 51 to 60 indicates moderate symptoms, or 
moderate difficulty in social, occupational, or school 
functioning.  Id.; see Carpenter v. Brown, 240, 242 (1995).  

A GAF score of 41 to 50 signifies serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.; see Richard v. Brown, 9 Vet. App. 266, 
267 (1996)).  

The RO's April 2004 decision on appeal granted service 
connection for PTSD and assigned a 50 percent rating as the 
initial rating award.  When an initial rating award is at 
issue, a practice known as "staged" ratings may apply.  That 
is, at the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Therefore, in accordance with 38 C.F.R. §§ 4.1 and 4.2 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the service-
connected PTSD.  

The evidence submitted in support of the claim for an 
increased rating for PTSD includes VA outpatient records, 
reflecting the veteran's treatment from June 2002 to April 
2006; reports of VA examinations performed in December 2002, 
March and December 2003 and February 2006; the report of a 
September 2003 VA vocational evaluation; and letters from the 
veteran's daughter.  

Such evidence shows that, since service connection became 
effective in June 2002, the service-connected PTSD has been 
manifested by sleep disturbance; nightmares of Vietnam three 
to four times a week; intrusive thoughts and flashbacks of 
Vietnam triggered by sights, sounds and smells; impaired 
concentration; anger; depression; feelings of hopelessness 
and worthlessness; and social isolation.  Additional 
manifestations include impairment of recent memory, emotional 
numbing, avoidance of reminders of Vietnam, hypervigilance, 
exaggerated startle response and survivor guilt.  

Generally, the various health care practitioners have 
described the service-connected PTSD as chronic and severe 
and have assigned a GAF of 50 or less.  Moreover, VA has 
followed him closely for the service-connected PTSD.  Indeed, 
has completed the Day Treatment Program at a local VA medical 
center and has been taking psychotropic medication.  

Such manifestations more nearly reflect occupational and 
social impairment, with deficiencies in most areas, such as 
work, family relations, judgment, thinking, or mood.  As 
such, these finding more closely resemble the rating criteria 
for a 70 percent evaluation under Diagnostic Code 9411.  

In arriving at this decision, the Board will not address the 
possibility of a still-higher schedular evaluation.  

However, the evidence does not show that the service-
connected PTSD is manifested by symptoms of gross impairment 
in thought processes or communication, persistent delusions 
or hallucinations, grossly inappropriate behavior, a 
persistent danger of him hurting himself or others, an 
inability to maintain minimal personal hygiene, 
disorientation to time or place or memory loss for names of 
close relatives, his own occupation or own name.  

As such, the level of impairment caused by the service-
connected disability does not meet the criteria warranting 
the assignment of a 100 percent rating.  Accordingly, the 70 
percent rating, but not higher is warranted for the service-
connected PTSD.  

The Board has also considered the possibility of staged 
ratings noted in Fenderson.  However, the manifestations have 
been generally consistent since June 26, 2002, the date that 
service connection became effective.  Accordingly, there is 
no basis to invoke the principle of staged ratings.  



ORDER

An increased rating of 70 percent for the service-connected 
PTSD is granted, subject to the regulations governing the 
award of VA monetary benefits.  



REMAND

The favorable action taken hereinabove reasonably raises the 
question of whether the veteran is entitled to TDIU rating.  

Indeed, the veteran now meets the rating percentage criteria 
for a TDIU rating under 38 C.F.R. § 4.16(a).  Hence, the 
question is whether he is precluded from performing 
substantially gainful employment due to service-connected 
disability.  

In a statement received in June 2005, W. A. R. reported that 
he was representing the veteran in a claim for benefits from 
the Social Security Administration.  There is no evidence on 
file regarding the nature or outcome of that claim.  

Accordingly, this additional matter is REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to request the veteran's records from the 
Social Security Administration regarding 
the nature and disposition of his claim 
for benefits.  Such records should 
include, but are not limited to, a copy 
of any associated award letter and copies 
of the medical records used to 
substantiate the claim.  

Also, the RO should contact the veteran 
in order to obtain any such records that 
he may have in his possession.  \

2.  Then, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected disability.  All indicated 
tests and studies must be performed, and 
any indicated consultations must be 
scheduled.  

The claims folder must be made available 
to the examiner for review, and the 
examiner must verify that the claims 
folder has, in fact, be reviewed.  

The examiner must also render an opinion 
(with supporting rationale) as to whether 
the service-connected PTSD precludes the 
veteran from obtaining or maintaining 
substantially gainful employment 
consistent with work and educational 
background.  

3.  Following completion of all indicated 
development, the RO should undertake to 
readjudicate the issue of TDIU rating in 
light of all of the evidence of record.  
If any benefits sought on appeal is not 
granted to the veteran's satisfaction, he 
and his representative must be furnished 
with a Supplemental Statement of the Case 
and afforded an opportunity to respond 
thereto.  

Thereafter, if indicated, the case should be 
returned to the Board for the purpose of appellate 
disposition. 

By this remand, the Board intimates no opinion as to the 
final disposition of any unresolved issue.  

The veteran need take no action unless he is notified to do 
so.  It must be emphasized, however, that the veteran has the 
right to submit any additional evidence and/or argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369, 372-73 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


